Exhibit 10.1 to 2009 10-K

PERSONAL AND CONFIDENTIAL

EMPLOYMENT LETTER

June 4, 1998

Andrea Ayers

Dear Andrea,

This letter confirms the offer of employment with the DBS Group of MATRIXX
Marketing, Inc. Vice President – DTV Operation in Salt Lake City, Utah. The
details of our offer are as follow:

 

1. Position Description. This position will report to Renee Kuwahara, General
Manager of DBS. You will start in this position effective on or about July 20 or
sooner if your situation allows.

The responsibilities of this position will be outlined by Renee.

 

2. Compensation. Your monthly salary will be $7,666.66, which equates to $92,000
annually. Your annual target bonus for 1998 will be $34,000. Annual salary and
target bonus amounts will be pro-rated for the partial year. You will also be
eligible to receive any earned bonus from the Sales Organization per your 1997
bonus plan. Your compensation will be reviewed periodically and your salary and
bonus levels may be adjusted based on those reviews. MATRIXX is also offering
you the Company Relocation Assistance Plan to help offset the cost of your
relocation (Attachment 1).

 

3. Performance Review. You will receive periodic performance reviews during your
employment with MATRIXX.



--------------------------------------------------------------------------------

4. Benefits. A summary of your benefits is appended as Attachment 2 to this
Letter, and incorporated in the Employment Letter. These benefits are subject to
change upon notice. For further details on your benefits, contact me at
579-2060.

 

5. Agreement Not To Compete. As a condition of your employment with MATRIXX, you
will be asked to sign the Non-Competition and Non-Disclosure Agreement appended
as Attachment 3 and incorporated in this Employment Letter.

 

6. Arbitration. You have agreed to submit to binding arbitration any matter
arising out of or related to your employment at MATRIXX, as more specifically
set forth in the Arbitration Agreement attached hereto and incorporated in this
Employment Letter.

 

7. Termination. MATRIXX may terminate this Employment Letter at any time for
cause. “Cause” under this Section includes without limitation: a breach of your
obligations under this Employment Letter; use or being under the influence of
alcohol or controlled substances while engaged in company business; embezzlement
or any other criminal act(s); or what MATRIXX has determined is i) a violation
of MATRIXX’s/CBI’s Code of Conduct, ii) an act(s) potentially injurious to
MATRIXX employees, property, business or reputation, iii) poor performance, or
iv) an act(s) of dishonesty. Termination shall be effective immediately and
MATRIXX shall pay only your monthly salary limited to the date of termination.

MATRIXX may also terminate this Employment Letter without cause. If termination
without cause occurs, MATRIXX will pay you an amount consistent with the MATRIXX
Severance Guideline as described above.

 

8. Travel. In your position, you will be requested to travel to areas and places
as are reasonable necessary in the performance of your duties. You will be
reimbursed for your travel expenses in accordance with the MATRIXX Travel and
Reimbursement Policy.

 

9. Merger. This Employment Letter contains your entire agreement with MATRIXX
regarding the terms of your employment, except as otherwise provided herein.

 

10. Severability. In case any one or more paragraphs of this Employment Letter
is/are held to be enforceable in any respect, such unenforceability shall not
affect any other paragraphs of this Employment Letter, and this Employment
Letter shall be construed as if the unenforceable paragraphs had never been
contained in it.

 

11. Governing Law. If it is necessary to interpret or enforce the terms of this
Employment Letter, you agree that the laws of the State of Utah shall apply. You
also consent to submit yourself to the exclusive personal jurisdiction of the
state and federal courts situated in the State of Utah.



--------------------------------------------------------------------------------

12. “At Will” Status. This Employment Letter does not obligate MATRIXX to employ
you for any period of time and employment is “at will” subject to MATRIXX’s
procedures and policies regarding employees, including MATRIXX’s right to
terminate employment.

 

13. Drug Testing. If you accept employment at a facility or on a program where
pre-employment drug screening is required, this offer will be conditional upon
the receipt of a negative unadulterated drug screen result. If your drug screen
is positive or adulterated or you refuse to participate in the drug screen
process, your offer will be revoked.

Please indicate your acceptance of these terms by signing and returning this
agreement and the attached Non-Disclosure/Non-Compete and Relocation agreements
to me by close of business, Monday, June 8, 1998.

Sincerely,

   Todd Anderson, SPHR Corporate Director – Human Resources

I have read and understand the terms of this Employment Letter.

/s/ Andrea Ayers     Dated: Employee    

 